DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments along with the declaration by Mark Towler in the reply filed on December 15, 2021 are acknowledged and have been fully considered. Claims 1-5 and 8-16 are pending.  Claims 1-5, 8-12 and 16 are under consideration in the instant office action.  Claims 13-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 6-7 are canceled. Applicant’s arguments did not overcome the rejections of record under 35 USC 103 for reasons set forth in the previous office action and herein below. Applicant’s claim amendments necessitated a new ground of rejections under 35 USC 112 as set forth below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Objections and Rejections-Necessitated by Amendments
Objections
Claims 2-5 and 12 are objected to because of the following informalities:  Claims 2-5 and 12 which depend from directly or indirectly from claim 1 recite “a metal ion”. It should be recognized that the phrase “a metal ion” is already recited in claim 1. Therefore, it is proper to  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim1 recites “ ….(iv) a metal ion which is tantalum and present in an amount from about 0.1 mol% to about 5.0 mol%.”
Instant claim 4 recites “…a metal ion in an amount of less than about 1.0 mol%.”
Instant claim 12 recites “…a metal ion which is tantalum present in an amount less than about 1.5 mol%”
The examiner would like to bring to applicant’s attention that the recitation of a metal ion in an amount of less than about 1.0 mol% and less than about 1.5 mol% in claims 4 and 12 respectively do not further limit a metal ion which is tantalum and present in an amount from about 0.1 mol% to about 5.0 mol% as recited in claim 1. The less than about 1.0 mol% and less than about 1.5 mol%  recitation can include amounts that are less than about 0.1 mol% which is the lower end recited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place 

Rejections-Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Shruti et al. (Acta Biomaterialia, 9, 4836-4844, 2013), Marietta et al. (Transplantation Proceedings, 38, 812-814, 2006), Pomrink et al. (US 2014/0271912), Samuels et al. (Ann Surg.,163:427–431, 1966 newly cited) and Olson et al. (US Patent No. 2491416, newly cited).
Applicant Claims

Applicant claims a method for inducing hemostasis.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Shruti et al. teach Mesoporous bioactive glass scaffolds (MBG_Scs), based on 80% SiO2–15% CaO–5% P2O5 (in mol.%) mesoporous sol–gel glasses substituted with Ce2O3, Ga2O3 (both 0.2% or 1.0%) and ZnO (0.4% or 2.0%) (see abstract). On the other hand, experimental results confirmed that MBGs substituted with a low concentration of Ce2O3, Ga2O3 or ZnO maintained their mesoporous order, high textural properties such as surface area of 462 m2 g-1 , pore size of 4.4 nm, pore volume of 0.49 cm3 g-1 and the ability to form apatite rapidly in vitro (except xZnO over 2.0%), and that the cerium, gallium and zinc were distributed homogeneously in the glass network. On the other hand, xCe2O3, xGa2O3 and xZnO BGs took 7–15 days for hydroxycarbonate apatite (HCA) formation, except xZnO over 4.0% (see page 4837). Recently, the beneficial biological features of cerium, gallium and zinc have prompted scientists to study them in different glass systems. Studies have shown that cerium has a positive effect on primary mouse osteoblasts in vitro and cerium oxide nanoparticles act as neuroprotective agents. In addition, gallium increases bone calcium content, inhibits osteoclast activity and shows antimicrobial activity. Zinc has a stimulatory effect on bone formation, and also shows antimicrobial activity (see pages 4836-4837). Bone regeneration is a natural phenomenon by which new bone is formed during the normal remodeling process, as well as after injury. However, there are certain clinical situations where bone cannot heal itself because the defect is too large or the bone has lost its regenerative capabilities. Bone tissue engineering has emerged as a promising technique in such situations, stimulating regeneration of host bone without posing constraints found in gold standard bone grafting methods. It utilizes three-dimensional porous 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Shruti et al. is silent with respect to hemostasis. This deficiency is cured by the teachings of Marietta et al. and Pomrink et al.
Marietta et al. teach bleeding is a major surgical complication (see abstract). The severely bleeding patient faces a high risk of developing hypothermia, which adversely affects coagulation, as it causes platelet dysfunction, alteration of coagulation enzyme kinetics, disruption of fibrinolytic balance, and prolongation of clotting time (see page 813).
Pomrink et al. teach Sol-gel bioactive glass is suitable for use in both surgical applications as well as in field treatment of traumatic injuries. For example, in vascular surgery, bleeding is particularly problematic. In cardiac surgery, the multiple vascular anastomoses and cannulation sites, complicated by coagulopathy induced by extracorporeal bypass, can result in bleeding that can only be controlled by topical hemostats. Rapid and effective hemostasis during spinal surgery, where control of osseous, epidural, and/or subdural bleeding or bleeding from the spinal cord is not amenable to sutures or cautery, can minimize the potential for injury to nerve roots and reduce the procedure time. In liver surgery, for example, live donor liver transplant procedures or removal of cancerous tumors, there is a substantial risk of massive bleeding (see paragraph 0034).
Shruti et al., Marietta et al., and Pomrink et al. do not specifically teach the incorporation of tantalum in the MBG. This deficiency is cured by the teachings of Samuels et al. and Olson et al.

Olson et al. teach tantalum oxide (Ta2O5) powder, containing low amounts of iron, has been used as a wound dressing to accelerate blood clotting and prevent bacterial infection. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize the mesoporous glass of Shruti et al. in hemostasis because  first Shruiti et al. as clearly shown above is utilizing substantially similar mesoporous bioglass as the claimed bioactive glass in the repair of tissue damages of for example bone and other tissues. The nexus between Shurti et al. and hemostasis is for example the tissue damages and bone injuries in Shruti et al. which will require surgery and Marietta et al. teach that bleeding is a major surgical complication (see abstract). The severely bleeding patient faces a high risk of developing hypothermia, which adversely affects coagulation, as it causes platelet dysfunction, alteration of coagulation enzyme kinetics, disruption of fibrinolytic balance, and prolongation of clotting time (see page 813) while Pomrink et al. teach Sol-gel bioactive glass is suitable for use in both surgical applications as well as in field treatment of traumatic injuries. For example, in vascular surgery, bleeding is particularly problematic. In cardiac surgery, the multiple vascular anastomoses and cannulation sites, complicated by coagulopathy induced by extracorporeal bypass, can result in bleeding that can only be controlled by topical hemostats. Rapid and effective hemostasis during spinal surgery, where control of osseous, epidural, and/or subdural bleeding or bleeding from the spinal cord is not amenable to sutures or cautery, can minimize the potential for injury to nerve roots and reduce the procedure time. In liver surgery, for example, live donor liver transplant procedures or prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance of success in combining Shruti et al., Marietta et al., and Pomrink et al., because all of the reference teach treatment of tissue damages. With regard to the limitation of claim 10 since Shruti et al. teach a substantially identical bioactive glass it will necessarily have the recited small angle diffraction peaks.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Shruti et al., Marietta et al., and Pomrink et al. by incorporating tantalum in MBG because Samuels et al. and Olson et al. teach the utilization of tantalum in blood clotting. One of ordinary skill in the art would have been motivated to incorporate tantalum because Samuels et al. teach  tantalum as a potential hemostat in hemostatic clips and states that tantalum was chosen as the material for the clip because of its proved biological inertness, its strength equals that of stainless steel, and its malleability Shruti et al., Marietta et al., Pomrink et al., Samuels et al. and Olson et al. because all of the reference teach treatment of tissue damages.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Response to applicant’s arguments
Note: The examiner reviewed applicant’s declaration by Mark Towler filed on December 15, 2021 and find the data convincing and demonstrate unexpected results except the following issues which the examiner would like to bring to applicant’s attention. First, the examiner would like to ask applicant to clarify the type of tantalum used in the Ta-MBG bioactive glasses in the experiments. Applicant indicated it is tantalum in metallic ionic form. Is it Ta2O5 doped or Ta in ionic form doped MBG? It should be recognized that instant claim 9 recites Ta2O5. Furthermore applicant did not clearly describe in the declaration the components of the MBG and their respective mol% for example for silicon dioxide, calcium oxide and phosphorous pentoxide. It is In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
Conclusions
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619